Citation Nr: 0112372	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  96-51 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to April 
1972, and from March 1977 to May 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied entitlement to a total disability rating 
based on individual unemployability was denied.  The veteran 
responded with a November 1994 notice of disagreement, and 
was sent a March 1995 statement of the case.  He filed an 
April 1995 VA Form 9, perfecting his appeal of these issues.  

The veteran had previously perfected appeals on the following 
issues:  entitlement to increased ratings for status post 
hallux valgus with fused interphalangeal joints of the right 
and left feet, a lumbosacral strain, recurrent renal calculi 
of the kidneys, and intermittent intestinal obstruction, and; 
entitlement to service connection for peripheral neuropathy 
of the lower extremities.  These issues were presented to the 
Board in December 1998, at which time they were all remanded 
for additional development.  However, in a written statement 
received at the RO in November 2000, the veteran withdrew 
this appeals on all issues except entitlement to a total 
disability rating based on individual unemployability.  
Therefore, only this issue remains before the Board.  See 
38 C.F.R. § 20.204 (2000).  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks entitlement to a total disability rating 
based on individual unemployability.  A total disability 
rating based on individual unemployability may be assigned 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service connected disability.  38 U.S.C.A. 
§§ 501, 1155 (West 1991); 38 C.F.R. § 4.16 (2000).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a) (2000). 

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2000).  For 
purposes of entitlement to individual unemployability due 
solely to service- connected disabilities, marginal 
employment is not to be considered substantially gainful 
employment.  38 C.F.R. § 4.17 (2000).  Factors to be 
considered will include the veteran's employment history, 
educational attainment, and vocational experience.  The 
existence and degree of nonservice-connected disability will 
be disregarded.  38 C.F.R. § 4.16 (2000).  The central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  

Even if the veteran does not meet the percentage requirements 
of 38 C.F.R. § 4.16(a) (2000), he/she may still be eligible 
for a total disability rating based on individual 
unemployability.  If the veteran is unable to obtain or 
maintain substantially gainful employment by reason of 
service connected disabilities, his/her case should be 
presented to the Director, Compensation and Pension Service, 
for review and extraschedular consideration.  38 C.F.R. 
§ 4.16(b) (2000).   

In its October 2000 review of the appeal, the RO determined 
that the veteran was currently gainfully employed, and 
therefore ineligible for a total disability rating based on 
individual unemployability; the source for this information 
regarding the veteran's current employment was not cited.  
However, the veteran responded in a written statement that 
this information was incorrect, and he has not worked since 
1993.  Because the RO, without explicit verification in the 
record, concluded the veteran was currently employed, it 
obviously did not consider whether the facts of his case 
warranted referral to the Director, Compensation and Pension 
Service, for review and extraschedular consideration under 
38 C.F.R. § 4.16(b) (2000).  The Board lacks the authority to 
consider such referrals in the first instance.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Because the veteran may in fact be unemployed, as he 
contended in a written statement to the RO, he is potentially 
eligible for the total disability rating based on individual 
unemployability for which he has filed a claim.  When 
considering such claims, the VA cannot merely offer its own 
opinion regarding whether a veteran is employable despite his 
service connected disabilities; there exists a duty to 
supplement the record by obtaining evidence which includes an 
opinion as to the effect of the service-connected 
disabilities on the veteran's ability to obtain and maintain 
gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 
(1995).  In the present case the veteran has not been 
evaluated by any sort of expert in order to determine the 
impact of his service connected disabilities on his 
employability.  Where, as is the case here, the evidentiary 
record before the Board is inadequate, a remand is required.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the changes in the law brought about by the VCAA, 
a remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard, supra; VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

Therefore, in light of the above, a remand is required to 
complete the following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder.  The RO must also 
review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475 is completed.  In particular, 
the RO should ensure full compliance with 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  If the RO 
determines any medical examinations are 
required by the VCAA, such should be 
accomplished at this time.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  The veteran should be afforded a VA 
medical examination(s) to evaluate his 
service connected disabilities, and their 
impact upon his employability.  A 
notification of examination letter, a 
copy of which must be associated with the 
claims folder, should be sent to the 
veteran advising him of the consequences 
of a failure to appear for examination.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary tests, as determined by the 
examiner, should be accomplished.  The 
examiner should examine the veteran's 
disabilities, both service connected and 
nonservice connected, and the impairments 
resulting therefrom, and address the 
following questions: 

a.  Is the veteran currently able to 
obtain and maintain gainful employment?  

b.  If not, is it as likely as not the 
veteran's unemployability is due solely 
to his service connected disabilities?  

The medical basis for all opinions 
expressed should be indicated.  

4.  After completion of all requested 
development, the RO should review the 
veteran's claim.  The RO should also 
ensure compliance with the VCAA, where 
applicable, in the adjudication of the 
veteran's appeal.  If the actions taken 
remain adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




